 

 

uNbees (enna c6E-4:19-cv-07790 DOSNT CovEeR SHEET: Page 1 of 2 PagelD #:15 vd

The ILND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (See instructions on next page of this form.)

I. (a) PLAINTIFFS DEFENDANTS

WILLIAM FAVRE SLATER, III Soren Spicknall, Illinois Institute of Technology, Alan Cramb, Presider
Microsoft Corporation - Satya Nadella, President & CEO

 

(b) County of Residence of First Listed Plaintiff Cook County County of Residence of First Listed Defendant Cook County
(Except in U.S. plaintiff cases) (In U.S. plaintiff cases only)

Note: In land condemnation cases, use the location of the tract of land involved.

(c) Attorneys (firm name, address, and telephone number) Attorneys (if known)

WILLIAM FAVRE SLATER, III Unknown at this time.
1515 W. Haddon Ave. Unit 309, Chicago, IL 60642 312-758-0307

 

 

II. BASIS OF JURISDICTION (check one box, only.) II. CITIZENSHIP OF PRINCIPAL PARTIES (For Diversity Cases Only.)
(Check one box, only for plaintiff and one box for defendant.)
O11 US. Government (3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government not a party) Citizen of This State fl 1 [=] 1 Incorporated or Principal Place 4 O14
of Business in This State
(2 US. Government 4 Diversity Citizen of Another State O12 (CO 2 Incorporated and Principal Place 5 Os
Defendant (Indicate citizenship of parties in Item ITI.) of Business in Another State
Citizen or Subject of a O13 (Cf 3. Foreign Nation 6 Oe

Foreign Country

 

IV. NATURE OF SUIT (Check gm one box, pea

 

 

 

 

 

 

 
      
   
      
   

 

      
 
    

| _CONTRACT : S TORTS __ : : ___PRISONER PETITIONS : : LABOR OTHER STATUTES
(110 Insurance PERSONAL INJURY PERSONAL INJURY Oo 510 Motions to Vacate Sentence (0 710 Fair Labor Standards Act 1 375 False Claims Act
120 Marine 01 310 Airplane 1 365 Personal Injury - Habeas Corpus: 1 720 Labor/Management Relations | 376 Qui Tam (31 USC 3729 (a))
(1130 Miller Act 1 315 Airplane Product Product Liability C1 530 General CD 740 Railway Labor Act 1 400 State Reapportionment
7 140 Negotiable Instrument Liability 0 367 Health Care/ 1 535 Death Penalty (0 751 Family and Medical 1 410 Antitrust
(11150 Recovery of Overpayment 320 Assault, Libel & Slander Pharmaceutical O1 540 Mandamus & Other Leave Act © 430 Banks and Banking
& Enforcement of Judgment 1 #330 Federal Employers” Personal Injury 1 550 Civil Rights ( 790 Other Labor Litigation 0) 450 Commerce
(11151 Medicare Act Liability Product Liability C1 555 Prison Condition C1 791 Employee Retirement 1 460 Deportation
(11152 Recovery of Defaulted Student O1 340 Marine 1 368 Asbestos Personal Injury C1 560 Civil Detainee — Conditions Income Security Act 0 470 Racketeer Influenced and
Loans (Excludes Veterans) 0 345 Marine Product Liability Product Liability on SEs ESTOS
(11 153 Recovery of Veteran’s Benefits 0 350 Motor Vehicle
[1 160 Stockholders’ Suits 1 355 Motor Vehicle PERSONAL PROPERTY
(71 190 Other Contract Product Liability C1 370 Other Fraud 1:19-cv-07790 ities/
(11195 Contract Product Liability 1 360 Other Personal Injury 01 371 Truth in Lending
(11 196 Franchise 1 362 Personal Injury - 1 380 Other Personal Judge Edmond E Chang ions
Medical Malpractice Property Damage Magi strate Young B 7 Kim
1 385 Property Damage ters
Product Liability ation Act
La ove mrumeuen
[.____REAL PROPERTY __| _CIVIL RIGHTS ___ BANKRUPTCY _ : / Z | [AL SECU! 1 899 Administrative Procedure
(1210 Land Condemnation 1 440 Other Civil Rights 1 422 Appeal 28 USC 158 Oo 625 DrugR Related Seize Oo $61 HIA \ (139581) Act/Review or Appeal of
(F220 Foreclosure 0 441 Voting 1 423 Withdrawal 28 USC 157 of Property 21 USC 881 D1 862 Black Lung (923) Agency Decision
oO 230 Rent Lease & Ejectment 1 442 Employment 00 690 Other 1 950 Constitutionality of
(240 Torts to Land O 443 Housing/ State Statutes
(21245 Tort Product Liability Accommodations
(21290 All Other Real Property 01 445 Amer. w/Disabilities - 0 462 Naturalization ‘Applicatio
Employment 0 463 Habeas Corpus - //-2 — XO- rf q
(1 446 Amer. w/Disabilities - Alien Detainee NOV 2 6 201 | L TAXE:
Other Ci aze eesoner Patton) SSS FC] 870 Taxes (U.S. Plaintiff
465 Other Immigrant
O 448 Education Actions or Defendant)
: THOMAS G. BRU DG Mirs—tnird pany
CLERK LS. DISTRIGT COURT

 

 

 

 

V. ORIGIN (Check one box, only.)

 

 

 

fH] 1 Original C1 2 Removed from  [] 3  Remanded from O 4 Reinstatedor [] 5 Transferred from [] 6 Multidistrict [1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation Litigation
(specify) Direct File
VI. CAUSE OF ACTION (Enter U.S. Civil Statute under which you are filing and VII. Previous Bankruptcy Matters (For nature of suit 422 and 423, enter the case number and
write a brief statement of cause.) judge for any associated bankruptcy matter previously adjudicated by a judge of this Court. Use a separate
attachment if necessary.
28 U.S. Code §4101 Se
VIII. REQUESTED IN CO Check if this is a class action under Rule DEMANDS$ 135,300,000 Check Yes only if demanded in complaint.
COMPLAINT: -cuatand Puntive barry 23, F.R.CV.P. JURY DEMAND: [Ml Yes []No

 

IX. RELATED C ASE(S) (See instructions)
IF ANY Gibson vs. Oberlin Collgg Judge Judge John Miraldi, OH Court of Common _ Docket Number Case Number: 17CV193761

 

X. This case (Check one box, only.) [Mi] is not a refiling of a previously dismissed action is a refiling of case number C previously dismissed by Judge

Date
V2 O

 

 
Case: stRUCHONS PORAGTORNETS Complain AP ESVER MER VoRM MAID 7:15

Authority for Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required by law,
except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of
Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed. The attorney
filing a case should complete the form as follows:

I. (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only the
full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving both
name and title.

(b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the time of
filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation cases, the
county of residence of the "defendant" is the location of the tract of land involved.)

(c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting in this
section "(see attachment)".

Il. Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X" in one of
the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.

United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the Constitution,
an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box | or 2 should be

marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of the
different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity cases.)

Il. Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV. Nature of Suit. Place an '"X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is sufficient

to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of suit, select the
most definitive.

V. Origin. Place an "X" in one of the six boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition for
removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.

Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict litigation
transfers.

Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this box is
checked, do not check (5) above.

VI. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII. Previous Bankruptcy Matters For nature of suit 422 and 423 enter the case number and judge for any associated bankruptcy matter previously adjudicated
by a judge of this court. Use a separate attachment if necessary.

Vil. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P. Demand. In this space enter the
actual dollar amount being demanded or indicate other demand, such as a preliminary injunction Jury Demand. Check the appropriate box to indicate whether or not a

jury is being demanded.

IX. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket numbers and the
corresponding judge names for such cases.

X. Refiling Information. Place an "X" in one of the two boxes indicating if the case is or is not a refilling of a previously dismissed action. If it is a refiling of a
previously dismissed action, insert the case number and judge.

Date and Attorney Signature. Date and sign the civil cover sheet.

Rev. 1 — 04/13/16

 
